United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1915
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
Jose Carranza-Macias,                   *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: November 16, 2004
                                Filed: November 23, 2004
                                 ___________

Before WOLLMAN, HEANEY, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

       A jury convicted Jose Carranza-Macias of conspiracy to distribute
methamphetamine, of possession of a firearm in furtherance of the conspiracy, and
of being a felon in possession of a firearm. Carranza-Macias appeals his convictions
challenging the sufficiency of the evidence. We affirm.

      After an undercover officer bought methamphetamine from David Blackford,
Blackford was arrested and began cooperating with the police. Blackford called
David Rojas-Perez, Carranza-Macias’s roommate, to arrange for the delivery of
methamphetamine. Rojas-Perez was arrested after providing the drugs. Police
obtained a warrant to search the residence shared by Rojas-Perez and Carranza-
Macias in Des Moines, Iowa. The officers found Carranza-Macias near a sofa in the
basement. After he was given Miranda warnings, Carranza-Macias stated he and his
roommate rented the residence, there was a loaded pistol under the sofa and a loaded
shotgun behind it, and he had bought the weapons for security purposes. He also
admitted he would travel to California from Des Moines in the car in his garage, he
had accompanied his roommate on a delivery of “half boot” size of
methamphetamine, and there was a half-pound or pound of methamphetamine in the
house and a scale. Searching officers found weapons, plastic baggies, buy money
from undercover transactions, a scale, and over two and a half pounds of
methamphetamine in the house. Officers also discovered checkbooks showing
Carranza-Macias and his roommate had bank accounts in Long Beach, California.

        Viewing the evidence in the light most favorable to the verdict and drawing
all reasonable inferences in the verdict’s favor, we conclude a reasonable jury could
have found Carranza-Macias guilty beyond a reasonable doubt. To convict Carranza-
Macias of conspiracy, the Government had to prove he knew of, and knowingly
participated in, an agreement between two or more people to accomplish an illegal
purpose. United States v. Cuervo, 354 F.3d 969, 985 (8th Cir. 2004). A tacit
understanding between two people is enough to establish a conspiracy. Id. Despite
Carranza-Macias’s assertion that he was merely a bystander and not part of the
conspiracy, the jury reasonably found otherwise. As the district court* noted in
denying Carranza-Macias’s motion for acquittal or a new trial, Carranza-Macias
admitted that he owned the guns, that he knew his roommate sold drugs, and that he
had accompanied his roommate on one delivery. In addition, Carranza-Macias’s
fingerprints were found on a scale and on a baggie containing drugs. Further, the
bolts in the backseat of Carranza-Macias’s car had been scarred, indicating the seat


      *
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.

                                         -2-
had been frequently removed, and a drug dog indicated that drugs may have been
stored in the car’s rear area. Blackford testified he knew Rojas-Perez had a partner,
but did not know his name, Rojas-Perez told him he got his drugs from California,
and Rojas-Perez said he and his partner took turns traveling to California to get more
drugs. From all the evidence, the jury could reasonably infer Carranza-Macias was
Rojas-Perez’s partner in the drug conspiracy.

       As for possession of a firearm in furtherance of a conspiracy, the jury had to
find Carranza-Macias possessed the firearm and used the firearm in furtherance of the
conspiracy. Id. at 990. Carranza-Macias contends that because he was not in the
conspiracy, he could not possess a firearm in its furtherance. Because the jury could
reasonably find Carranza-Macias guilty of the conspiracy charge, we reject Carranza
-Macias’s contention. Carranza-Macias does not assert he did not possess the
firearm, and admitted he had bought the weapons for security purposes. The evidence
showed Carranza-Macias and Rojas-Perez needed security to protect their drug
distribution. Carranza-Macias does not challenge his conviction for being a felon in
possession of a firearm.

      We thus affirm Carranza-Macias’s convictions.
                     ______________________________




                                         -3-